Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al (US 2008/0055171 A1), hereinafter Noro, in view of McKinzie, III (US 9,431,709 B2), hereinafter McKinzie.

Noro does not explicitly mention that said circularly polarized antenna having a set of radiators; a feed structure connected with the set of radiators and configured to transmit an electromagnetic signal to the set of radiators; a reactive impedance surface (RIS) positioned parallel with the radiators; and a conductive surface connected with the RIS by a set of posts.
McKinzie (Figures 2 and 5, col 7 line 62 to col 8 line 34) teaches a circularly polarized antenna having a set of radiators 507a-507d; a feed structure 211 connected with the set of radiators and configured to transmit an electromagnetic signal to the set of radiators; a reactive impedance surface (RIS) comprising a plurality of patches 501 positioned parallel with the radiators; and a conductive surface 103 connected with the RIS by a set of posts 105/513.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna assembly of Noro with a circularly polarized antenna having a set of radiators; a feed structure connected with the set of radiators and configured to transmit an electromagnetic signal to the set of radiators; a reactive impedance surface (RIS) positioned parallel with the radiators; and a conductive surface 
Regarding claim 13, as applied to claim 11, McKinzie (Figures 2 and 5) teaches that the conductive surface 103 is spaced from the set of radiators 507a-507d by the RIS.
Regarding claim 14, as applied to claim 11, McKinzie (Figures 2 and 5) further teaches a dielectric 104 positioned between the radiators and the RIS and defining a gap distance between radiators and the RIS.
3.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noro in view of McKinzie, and further in view of McKinzie, III (US 6,906,674 B2), hereinafter McKinzie ‘674.
Regarding claim 15, as applied to claim 14, Noro/McKinzie teaches the claimed invention except explicitly mention that at least one of the gap distance and dielectric is selected to define a first electromagnetic wave propagation characteristic.
McKinzie ‘674 teaches an antenna assembly having a high impedance layer disposed parallel to a radiator, the high impedance layer positioned between the radiator and a conductive surface, and the conductive surface connected with the high impedance surface by a set of posts, and a dielectric positioned between the radiators and the high impedance surface and defining a gap distance between the radiator and the high impedance surface, wherein the gap distance or dielectric is selected to define a first electromagnetic wave propagation characteristic (col 8, lines 52-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select at least one of the gap distance or dielectric to 
Regarding claim 16, as applied to claim 15, McKinzie teaches that the set of posts 105 space the conductive surface 103 from the RIS.
Regarding claim 17, as applied to claim 16, Noro/McKinzie teaches the claimed invention except explicitly mention that a length of the set of posts is selected to define a second electromagnetic wave propagation characteristic.
McKinzie ‘674 (col 15, lines 8-14) teaches an antenna assembly having a high impedance layer disposed parallel to a radiator, the high impedance layer positioned between the radiator and a conductive surface, and the conductive surface connected with the high impedance surface by a set of posts, and that a length of the set of posts is selected to define a second electromagnetic wave propagation characteristic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select at least one of the gap distance or dielectric to define a first electromagnetic wave propagation characteristic, as taught by McKinzie ‘674, doing so would achieve a desired second electromagnetic wave propagation characteristic.
Regarding claim 18, as applied to claim 17, McKinzie ‘674 (Figures 3-4) teaches defining a propagation pathway of an electromagnetic signal from the set of radiators in a first direction, along the gap distance to the RIS, and from the RIS through the set of posts to the conductive surface, and a resulting reflection of the electromagnetic signal from the conductive surface to the RIS through the set of posts and along the gap distance.

.

Allowable Subject Matter
4.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 1 and 3-10 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Noro teaches an antenna assembly comprising a circularly polarized antenna housing configured to mount to a mounting surface; and a vertical antenna housing having a first end proximate to the circularly polarized antenna housing and a distal end extending normally from the circularly polarized antenna housing.
Noro fails to further teach a second antenna housing parallel with the circularly polarized antenna housing, and connected with the distal end of the vertical antenna housing; wherein the vertical antenna housing is spaced opposite of the mounting surface by the circularly polarized antenna housing.

Regarding claim 12, Noro/McKinzie fails to further teach a second circularly polarized antenna housing parallel with the circularly polarized antenna housing, and connected with the distal end of the vertical antenna housing.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845